NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ROBERTO BUENROSTRO-BRAMBILA,                    No.    14-73418

                Petitioner,                     Agency No. A074-222-227

 v.
                                                MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 17, 2018**

Before:      WALLACE, SILVERMAN, and McKEOWN, Circuit Judges.

      Roberto Buenrostro-Brambila, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) decision denying his motion

to reopen deportation proceedings. Our jurisdiction is governed by 8 U.S.C.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo legal and constitutional claims, and we review for

abuse of discretion the denial of a motion to reopen. Mohammed v. Gonzales, 400

F.3d 785, 791-92 (9th Cir. 2005). We deny in part and dismiss in part the petition

for review.

      The BIA did not err, abuse its discretion, or violate due process in denying

Buenrostro-Brambila’s motion to reopen as untimely and number-barred, where it

found that Buenrostro-Brambila had not provided an adequate basis to excuse the

filing requirements. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010)

(the agency must consider the issues raised and express its decision “in terms

sufficient to enable a reviewing court to perceive that it has heard and thought and

not merely reacted” (citation and internal quotation marks omitted)); Lata v. INS,

204 F.3d 1241, 1246 (9th Cir. 2000) (to prevail on a due process challenge, an

alien must show error and prejudice). The record does not support Buenrostro-

Brambila’s contention that the BIA ignored evidence or arguments. See

Najmabadi, 597 F.3d at 990.

      The court’s jurisdiction to review the BIA’s sua sponte determination is

limited to reviewing the reasoning behind the decision for legal or constitutional

error, and Buenrostro-Brambila has not established any error. See Bonilla v. Lynch,

840 F.3d 575, 588 (9th Cir. 2016).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                          2                                  14-73418